Citation Nr: 1605982	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  08-25 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with depressive disorder, not otherwise specified (NOS), for the period prior to April 24, 2015.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to April 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Denver, Colorado, which granted service connection for PTSD with depressive disorder, not otherwise specified (NOS), and assigned that disability an initial rating of 30 percent.  By way of the October 2012 rating decision, the RO increased the disability rating for service-connected PTSD to 50 percent disabling, effective September 29, 2006 (date of claim).  The Veteran was granted a 100 percent disability rating because of hospitalization over 21 days from December 18, 2011.  An evaluation of 50 percent was assigned from March 1, 2012.  Therefore, this decision will not affect this time period.  

In August 2011, the Veteran testified at a Travel Board hearing at the RO before the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  

In April 2012, the Board remanded the issue on appeal for further development.  In August 2014, the Board denied the Veteran's claim for a rating in excess of 50 percent for PTSD with depressive disorder, NOS.  The Veteran appealed the Board's decision to the Court and in a Memorandum Decision dated in July 2015, the Court vacated this decision, and remanded the matter to the Board for proceedings consistent with the Memorandum Decision.

Earlier in the appeal, the Veteran was represented by the Disabled American Veterans.  In a January 2015 VA Form 21-22, the Veteran appointed the Colorado Department of Veterans Affairs as his representative, thereby revoking the earlier power of attorney.  See 38 C.F.R. § 14.631(f)(1).  

Following the July 2015 Memorandum Decision, and by way of the September 2015 rating decision, the RO increased the disability rating for the Veteran's PTSD to 100 percent, effective April 24, 2015.  A veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  As the increased evaluation does not cover the entire appeal period, the Veteran's claim remains before the Board.  As such, the issue on appeal has been recharacterized as reflected on the title page.  

This appeal was processed using the Veteran's Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the claim.

The Veteran filed a formal claim for TDIU on May 20, 2015.  The Board has also assumed jurisdiction of the claim for TDIU prior to May 20, 2015, because such claim has been raised by the record and by the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

(The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ)).


FINDING OF FACT

For the period prior to April 24, 2015, the Veteran's psychiatric disability has been productive of sleep impairment, suicidal ideation, near continuous depression, social isolation, paranoia, nightmares, hypervigilance, anger problems, avoidant behavior, obsessional rituals that interfere with routine activities, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships; those manifestations overall are indicative of occupational and social functioning with deficiencies in most areas, without total social impairment. 


CONCLUSION OF LAW

For the period prior to April 24, 2015, the schedular criteria for a rating of 70 percent, but no higher, for the service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veteran's claim arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claim decided herein.  The Veteran's service treatment records as well as all identified and available VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's rating claim.  Indeed, at no time has the Veteran or his representative referenced outstanding records that they wanted VA to obtain or that they felt were relevant to his claim.  

As to VA's duty to assist, the Veteran was afforded VA examinations in July 2007 and May 2012.  There is no evidence that the VA examination reports are deficient in any manner.  The examiners reviewed the treatment records in the claims file, considered the Veteran's history and lay reports, and described his disability in sufficient detail.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  The Veteran has not indicated that he was seen regarding his disability by any provider or at any time other than the treatment reflected in the current records on file.  Therefore, all identified and authorized post-service treatment records available and relevant to the issue on appeal have been requested or obtained.  Based upon the above, the Board finds that VA has satisfied its duty to assist and that no additional assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2015) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  

At the August 2011 Travel Board hearing, the Acting Veterans Law Judge noted the issue on appeal.  Also, information was solicited regarding the severity of the Veteran's service-connected PTSD with depressive disorder, NOS.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  The Veteran identified additional evidence at the hearings and such testimony gave rise to the need for medical inquiry into the severity of his PTSD with depressive disorder, NOS.  Therefore, the Board remanded this case in April 2012 so as to obtain all outstanding records as well as medical opinions regarding the severity of the Veteran's PTSD with depressive disorder, NOS.  The requested development was completed, and no further action to ensure compliance with the remand directive is required.  See Stegall v. West, 11 Vet. App. 268 (1998).  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Acting Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim decided herein based on the current record.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58.  In Fenderson v. West, 12 Vet. App. 119 (1999), however, it was held that the rule from Francisco does not apply where an appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection, as is the case with the Veteran's PTSD.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as 'staged' ratings.  Fenderson, 12 Vet. App. 119.  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.  

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.

Under the General Rating Formula for Mental Disorders, a 50 percent evaluation for PTSD will be assigned with evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as: a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation applies when a veteran's occupational and social impairment reflects deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; or an inability to establish and maintain effective relationships.  Id.  

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.  

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].  

GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 (2015) [incorporating by reference the VA's adoption of the DSM-IV for rating purposes].  

By way of history, as of September 29, 2006, the Veteran's PTSD with depressive disorder NOS was rated as 50 percent disabling, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  The Veteran has been assigned a temporary evaluation of 100 percent for PTSD with depressive disorder, NOS, due to hospitalization for over 21 days, from December 18, 2011 to March 1, 2012.  His 50 percent disability rating was reassigned from March 1, 2012.  By way of the September 2015 rating decision, the RO increased the disability rating for the service-connected PTSD to 100 percent disabling, effective April 24, 2015.  

At a November 2006 mental health intake and assessment, the Veteran reported that he had been experiencing nightmares regarding the traumatic events he witnessed in service.  The Veteran specifically reported intrusive thoughts, symptoms of hyperarousal and hypervigilance, a startle reaction, withdrawal from others, episodes of anger, sleep impairment, short-term memory problems, difficulty concentrating, a feeling of numbness, and flashbacks.  The Veteran stated that he started experiencing these symptoms a year after his return from Vietnam, and although he attempted to cope with the symptoms over the years, they increased in frequency and intensity six years ago, and affected both his marriage and his work performance.  The Veteran stated that he was currently single, and had been divorced twice.  Upon conducting a mental status evaluation of the Veteran, the treatment provider described him as alert, attentive, and oriented times three, noted that he exhibited cooperative behavior, and was appropriately groomed.  The Veteran's speech had a normal rate and rhythm, and he denied any perceptual disturbance, or suicidal or violent ideation.  The treatment provider did describe the Veteran's mood as depressed, and noted that his affect was congruent with this mood.  The Veteran's thought content was negative for any abnormalities, and his judgment and insight were described as good.  The mental health therapist diagnosed the Veteran with having dysthymia and PTSD, and he was assigned a GAF score of 45.  

An April 2007 mental health medication management note reflects that the Veteran's psychiatric symptoms had improved since being prescribed with the medication Lorazepam.  The Veteran reported that his anxiety level was better managed, and added that the medication had helped reduce and alleviate some of his symptoms.  The Veteran still had intrusive thoughts, but denied any delusions or hallucinations.  He was dressed normally during the evaluation, and his behavior was described as cooperative, without any bizarre features.  

During the May 2007 mental health treatment visit, the Veteran reported no changes in his psychiatric symptoms, and commented that his condition had not worsened.  He did report ongoing nightmares with increasing frequency and intensity, all of which resulted in him getting merely three to four hours of sleep.  The Veteran's mood was dysthymic and congruent with his affect, and he was casually but neatly dressed and groomed.  The treatment provider described the Veteran as cooperative in nature and alert and oriented times three.  He also noted that the Veteran's thought content was logical and goal-oriented with no bizarre or delusional content.  In June 2007, the Veteran presented at the Pueblo Community-based outpatient clinic for VA medication management, at which time, he reported an improvement in his mood and a decrease in his overall anxiety level.  Results of the mental status examination were shown to be normal with signs of less depression and anxiety.

A subsequent VA mental health note also dated in June 2007, reflected a diagnosis of chronic, moderate to severe PTSD.  During this treatment session, the Veteran reported trouble concentrating due to his intrusive thoughts, and further described symptoms of anxiety and irritability of several weeks duration.  The treatment provider reminded him that this was an "anniversary time" for the Veteran, and that this time the prior year he had been going through a similar experience.  The Veteran was assigned a GAF score of 45.

The Veteran was afforded a VA psychiatric examination in July 2007, during which time he provided his military and medical history, and described the traumatic events he experienced while stationed in Vietnam during his period of military service.  The Veteran recalled using a "60-caliber on Jeeps" and stated that he was in a number of fire fights wherein he witnessed the wounding and death of both U.S. and enemy soldiers.  He also reported witnessing additional injuries secondary to explosions and land mines, and specifically recalled witnessing the death of one of his fellow servicemen "who fell after being shot between the tires of trucks, and he was run over."  According to the Veteran, following his military service, he attempted to seek treatment for some of his psychiatric symptoms, namely his difficulty sleeping and family tension, at the Fort Lyon Hospital in the 1970s.  However, he was not provided any mental health treatment, and he was instead instructed to see a regular doctor.  

He claimed to have experienced interpersonal tension with his family and his employment for many years.  He also reported ongoing symptoms of sleep disturbance, hypervigilance, re-experiencing the traumatic in-service stressors, intrusive memories, and a startle response.  According to the Veteran, he began seeking mental health treatment through the Pueblo VA clinic in 2003, and he has sought regular treatment at this facility on an individual basis since this time.  The Veteran stated that the anxiolytic medications he had been prescribed, and the counseling sessions he had undergone were of limited benefit, adding that at times he did not wish to remember events surrounding his military experiences, as he found them very disturbing.  With regard to his current symptoms, the Veteran endorsed symptoms of isolation with decreased interests, occasional panic attacks, nightly sleep disturbances with difficulty falling and staying asleep, a sense of hypervigilance manifested by a compulsive need to check his windows, and paranoia arising from the fear that someone else was in the room.  The Veteran described his sleep as limited, and stated that he tries to fall asleep anywhere between 9:30 to 11:30 at night, usually awakening somewhere around 1:20 and 2:30 in the morning, and staying awake the remainder of the night.  The Veteran reported symptoms of extreme anxiety at night, daytime hypervigilance and irritability, and some depressive symptoms.  However, he denied any manic-like symptoms, to include an elevated mood, decreased need for sleep, grandiosity, or impulsivity.  He also denied any generalized anxiety, daytime auditory or visual hallucinations, paranoia, and any inappropriate behavior with the exception of irritability.  The Veteran denied any active suicidal or homicidal ideation, plans or history of attempts.  

With regard to the effect of his psychiatric symptoms on his employment, the Veteran reported job tension, stress and difficulties associated with his job.  Following his military service, he initially worked as a machinist, and subsequently as a welder for the railroad for approximately thirty years.  The Veteran reported a history of difficulties on the job related to some interpersonal tension he had experienced while working in a supervisory position.  According to the Veteran, he originally stepped down from his leadership position as supervisor because of these difficulties, but he recently been reassigned to this position, and found it very demanding and difficult.  With regard to his daily functioning, the Veteran stated that he is able to take care of household tasks and his own personal hygiene.  However, he added that he usually awakens between 2:00 am to 5:00 am, after trying to fall asleep sometime around 9:30 at night.  According to the Veteran, he experiences increasing anxiety at night, and he always checks the windows due to a feeling that someone is in the room with him.  

Upon conducting a mental status evaluation of the Veteran, the examiner noted that the Veteran appeared to be minimizing some of his anxiety, and "he had difficulty with blanking out at times when trying to relate some of his military experiences."  The examiner further noted that the Veteran appeared overwhelmed with emotion at times, and although he tried to control these emotions, he did cry during the interview when discussing dead friends.  The Veteran was described as "a reasonable historian" and someone with "at least average intellect."  On the mental status examination, the Veteran exhibited some difficulty with attention, concentration, and short and long-term memory, but his language, comprehension skills, visual-motor skills, visual-spatial skills, math skills, and orientation skills were grossly intact.  The Veteran exhibited minor difficulties with his memory and concentration, but the examiner determined these to be possible side effects stemming from medication or emotional feelings.  

Based on her discussion with, as well as her evaluation of the Veteran, the VA examiner diagnosed the Veteran with having chronic PTSD, that was moderate in severity, and which was related to his military service.  According to the examiner, the Veteran had experienced ongoing symptoms of hyperarousal, re-experiencing the in-service trauma, sleep impairment, avoidant behavior, irritability, and a startle response with no significant remission since leaving service, and his condition had continued to worsen.  The examiner determined the Veteran to be capable of maintaining his activities of daily living, including personal hygiene and noted that while his social functioning was grossly intact for skills, he did report symptoms of irritability, withdrawal, and avoidance.  The examiner also diagnosed the Veteran with depressive disorder, not otherwise specified, and related said disorder to his PTSD, noting that overlapping symptoms included social withdrawal, sleep disturbance, irritability, and some morbid thinking.  The examiner assessed the Veteran with a GAF score of 58, and determined that the Veteran's PTSD and mental disorder symptoms required continuous medication.  According to the examiner, although there is "occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks due to signs and symptoms...there is generally satisfactory functioning with regard to routine behavior, self-care, and normal conversation."  

In a handwritten statement scanned into VBMS in October 2007, one of the Veteran's former co-workers, C.G., wrote that he had known and worked with the Veteran in the railroad system for over twenty-five years, and over the past ten years, he had noticed a change in the Veteran's personality.  According to C.G., the Veteran exhibited a lack of motivation and teamwork towards his job, and his inability to get along with his co-workers had escalated during the past five years.  C.G. described the Veteran as argumentative, and added that the dedication he once had towards his job and performance was no longer there.  In a statement dated in November 2006, another one of the Veteran's former co-workers, R.B., wrote that it was challenging working with the Veteran, that the Veteran held a great deal of anger inside, and that the Veteran exhibited mood swings and animosity towards his fellow co-workers.  

During a March 2008 mental health medication management visit, the Veteran stated that his medication continued to work well for him.  He further stated that he continued to work on a full-time basis, and would be eligible for retirement in about two years.  According to the Veteran, his PTSD and anxiety symptoms increase when he does not work.  It was noted that the Veteran's overall anxiety level had decreased with his psychiatric medication.  

At an August 2008 VA mental health treatment visit, the Veteran presented with problems pertaining to nightmares of traumatic events, intrusive thoughts, flashbacks, symptoms of hyperarousal and hypervigilance, a startle reaction, episodes of anger, withdrawal from others, and loss of interest in activities he once enjoyed.  According to the VA psychiatrist, the Veteran was positive on the modified PTSD symptoms scale for PTSD, and he had made minimal progress to date.  It was noted that the Veteran attended sessions whenever his schedule permitted, but he had some cognitive deficits, "which [may be] due to his dysthymia, connected to some short term memory and this impacts his progress."  He was diagnosed with having dysthymia and PTSD, and assigned a GAF score of 45.  

A November 2008 VA mental health assessment reflected a dysthymic and agitated mood.  However, the Veteran's thought process/content was logical and goal oriented with no bizarre or delusional content, and he remained compliant with his medication regimen.  He denied any suicidal or homicidal ideation, and he was provided a GAF score of 40.  

At a December 2008 VA mental health treatment visit, the Veteran stated that he felt very anxious lately, that he was having trouble, and felt irritable most of the time.  He described his startle reaction as pronounced, and his hyperarousal as very active.  The Veteran reported difficulty concentrating due to his intrusive thoughts, and noted that he had made errors in his finances recently as a result of this.  He also reported some memory problems, which serve to frustrate him, and noted that the exercises he performed to help him relax were no longer alleviating these symptoms.  Based on his assessment of the Veteran, the mental health therapist described the Veteran's mood as dysthymic, and his affect as anxious.  However, he observed no abnormalities in his appearance or attitude, assigning him a GAF of 45.  

The Veteran presented at the Pueblo Community-based outpatient clinic (CBOC) in April 2009, at which time, he stated that he was not doing well.  He reported difficulty sleeping, and added that when he does sleep he has nightmares about Vietnam.  The Veteran reported symptoms of severe anxiety and irritability of several weeks duration.  The treatment provider reminded him that "this [was] an anniversary time for him" and that he was going through the same thing this time the previous year.  He asked the Veteran to continue using his relaxation tapes, and encouraged him to listen to a CD on Guided Imagery for Trauma.  The Veteran was assessed with a dysthymic and agitated mood, his speech was normal in rate and rhythm, and thought process/content was logical and goal-oriented with no bizarre or delusional content.  He remained compliant with his medication regimen, and was assigned a GAF of 45.  

During an October 2009 Mental Health Individual Psychotherapy treatment session, the Veteran reported disrupted sleep patterns, which leave him getting two to four hours of sleep at a time.  He also reported chronic problems in his relationships with females, adding that women think he is argumentative.  According to the Veteran, the military molded him to be distrustful and guarded in nature.  A November 2009 Mental Health Individual Psychotherapy treatment report reflects the Veteran's complaints of "[all] kinds of problems."  The Veteran reported problems falling asleep, and noted that his anxiety keeps him away from people.  Upon conducting a mental status evaluation of the Veteran, he was described as cooperative and reasonable, with normal speech, intact language, a dysphoric mood, and an affect that was congruent with his mood.  The Veteran denied any suicidal or homicidal ideation, and his thought process and thought content were negative for any abnormalities.  

In an August 2011 statement, the Veteran's son, M.A., described the difficulties he endured growing up with his father.  According to M.A., "[a]nger, [a]lcohol and [f]ear" dominated his life.  He recalled how his father would be fine one minute, and then filled with rage the next over the most minor thing, and described the fear he felt not knowing what type of mood his father would be in from one day to the next.  M.A. also recalled many episodes of yelling, cursing, and derogatory language, and commented that he himself has had a great deal of emotional difficulties due to how he was raised, and the treatment he received by his father.  In another letter, also dated in August 2011, his other son, L.A. recalled being abused by his father, both physically and emotionally.  He also recalled witnessing the physical and emotional abuse of his mother, brother, and sister by his father.  He reiterated sentiments expressed by M.A. noting that "[t]he most common and strongest emotion that [he] ever saw [his] father express was anger" and the slightest things would send him into an uncontrollable rage.  

During the August 2011 hearing, the Veteran testified that he has experienced nightmares surrounding his period of service in Vietnam since returning from service.  The Veteran asserted that he has sleepless nights three to four days a week, and added that he takes sleeping pills to help him fall asleep.  With regard to his nightly rituals, the Veteran testified that he keeps all the lights on, makes sure all the drapes and curtains are drawn in every room, checks the windows, and surveys the surrounding area of his house from the window.  According to the Veteran, he does this in every room.  He likened himself to a night watchman, and testified that he usually answers his door with a shotgun, having believed this to be normal behavior up until recently.  According to the Veteran, his experiences in Vietnam changed him forever.  He explained that he currently lives alone, and has minimal communication with his children.  He also stated that he does not have any friends, and although he tried to build friendships after his retirement three years prior through activities such as golfing, it did not work out because of the competitive nature of the sport.  The Veteran stated that he also tried joining a dancing club but the noise bothered him a lot.  According to the Veteran, he does not dig too deeply into his in-service experiences, because it feels like he is opening a wound.  He claims he is still in denial.  When asked whether he ever had any thoughts of hurting himself or others, he responded that he was ashamed to admit that the thought of taking his own life had crossed his mind because of his children.  

During a September 2011 VA history and physical evaluation, the Veteran denied ever attempting suicide, but did report occasional suicidal thoughts/plans.  A September 2011 mental health individual psychotherapy note reflects that the Veteran was seen for an evaluation due to "suicidal evaluation" and for further evaluation surrounding issues of substance abuse.  According to the Veteran, he had been drinking nearly twelve or more beers a day for the last three years.  During a subsequent September 2011 VA treatment visit, the Veteran stated that he had recently increased his intake of alcohol, and his depression had recently increased due to his recent separation from his girlfriend and feelings of loneliness.  The Veteran stated that he discussed his symptoms with another provider and a friend who recommended that the Veteran undergo more intensive treatment for symptoms associated with his PTSD.  

In December 2011, the Veteran voluntarily entered the VA PTSD Residential Rehabilitation Treatment program at the Denver VA medical center.  He graduated in February 2012, and by the time of his discharge, he was isolating himself less and communicating better.  

Pursuant to the April 2012 Board remand, the Veteran was afforded another VA psychiatric examination in May 2012.  It was noted that since his discharge from the inpatient residential program, he had been followed through the care coordination home telehealth program via telephone, and he had continued medication management with Dr. V.  With regard to his employment, the Veteran stated that he retired from the Santa Fe railroad in July 2009, and that he was successful working at the railroad throughout his entire career.  According to the Veteran, he was promoted at this job due to his work ethic.  The Veteran stated that he had had a girlfriend on an on-and-off basis for about one and a half years, but she broke things off with him due to his sleeping habits and his anxiety.  He stated that he had been married twice in the past, once for 22 years, and once for two years.  He has two sons and one daughter from his first marriage, and while he was in contact with his sons, he rarely had any contact with his daughter.  The examiner said the treatment notes indicate the Veteran had struggled for many years with excessive alcohol intake, and although he remained sober during his seven- week inpatient treatment, and for two weeks following inpatient treatment, he lost sobriety and began drinking at home again.  According to the Veteran, he currently drinks about four cans of beer a day.  

With regard to his activities of daily living, the Veteran stated that he typically spends most of his days at home, and enjoys being in his garden.  He reported more difficulty staying busy during the winter because it was hard to find things to do.  He tried painting without success, but he did enjoy cooking for himself.  The Veteran further stated that he used to enjoy attending basketball and wrestling games, but he had not done this for awhile, as the loudness of the games deterred him from attending.  The Veteran could not name any close friends.  With regard to his current symptoms, the Veteran stated that he continues to experience symptoms of hyperarousal, re-experiencing the traumatic events, and avoidance consistent with his diagnosis of PTSD.  The Veteran also stated that he had difficulty sleeping for many years, and sleeping pills did not help much, as he continued to struggle with falling and staying asleep.  According to the Veteran, he typically awakens multiple times throughout the night, and this did not change much during his inpatient treatment.  The Veteran also reported worsening anxiety at night, which he attributed to his current medication.  According to the Veteran, he sometimes feels palpitations and chest pressure when he is trying to lie down to sleep, and at times he feels as though he is being buried alive due to his shortness of breath.  The Veteran denied recurrent dreams about combat scenarios.  However, he tended to think about Vietnam when he was awake.  He indicated that at times when he awakens from a nap, he feels as though he is walking through various areas in Vietnam, which he found disturbing.  

The Veteran reported symptoms of irritability, and stated that he does not like interacting with other people, as he becomes easily annoyed or frustrated with others.  He avoids being in areas where there are people who may approach him or try to socialize with him as he is more content being left alone.  According to the Veteran, he gets annoyed with people who try to make conversation or ask him how he is.  The Veteran denied any temper issues, and stated that he has learned to walk away from people if ever agitated.  The Veteran reported to suffer from intermittent periods of depression, adding that he currently feels depressed several times a week, and feels even sadder as the days wear on.  The Veteran reported a low energy level, and commented that he tends to start projects but becomes distracted and ultimately does not finish them.  He experienced little interest or pleasure for doing things most days, stated that he felt tired most days, and has a tendency to overeat.  According to the Veteran, he sometimes feels as though he is a failure.  He denied any suicidal or homicidal ideation, intent, or plan, and expressed uncertainty as to whether he had ever experienced any kind of hallucinations.  He admitted that occasionally he believes that he sees a snake in a tree.  

Upon conducting a mental status examination of the Veteran, the examiner described the Veteran as cooperative, polite, soft-spoken, and oriented in all spheres.  However, she (the examiner) did note that that the Veteran was "easily 'turned around'" in the hallway of the hospital and could not recall being at this department several years prior.  The Veteran's thought processes were described as "goal directed with no evidence of circumstantiality or tangentiality, internal preoccupation or paranoia."  The Veteran's mood was also described as mildly dysphoric and he reported symptoms of moderate-to-severe depression.  According to the examiner, based on the Veteran's perception, his chronic PTSD symptoms initially improved a great deal while he was sober and within the regimented schedule of the inpatient PTSD unit for the seven weeks he was admitted there.  Since his discharge in February 2012, his less structured environment served to worsen his symptoms.  She (the examiner) noted that the Veteran had also been coping with the loss of his mother and friend, as well as the recent break-up with his girlfriend, and his PTSD had worsened as a result of these losses, as well as the loss of his sobriety after completing the voluntary inpatient PTSD program.  The examiner acknowledged the Veteran's long history of problems with alcohol abuse, and noted his continuing, albeit reduced, alcohol intake as compared to the time period prior to his inpatient treatment at the PTSD unit.  She noted that although he was responding to treatment, his depression did not seem to be responding as well to the medication regimen.  She noted that while his thought processes and communication were not significantly impaired during the evaluation, his social function was impaired by his avoidant behavior due to the PTSD and depression.  The examiner also noted that the Veteran's employment had been impacted due to his PTSD and depression, primarily due to his isolative nature and irritability.  

Based on her discussion with, as well as her evaluation of the Veteran, the examiner diagnosed the Veteran with having PTSD and depressive disorder NOS.  According to the examiner, the Veteran's stressors are chronic and severe and consist primarily of coping with symptoms generated by these two psychiatric disorders, in addition to relative social isolation, with recent loss of significant relationships.  The examiner further reviewed the Veteran's varying GAF scores throughout the years, and assigned him a GAF score of 53.  

A July 2012 VA treatment report issued from the Denver VAMC reflected that the Veteran had passive thoughts of suicide but without a plan.  During this session, the Veteran stated that he would not hurt himself because he did not want to embarrass his family.  

During an August 2012 Mental Health Medication Management visit, the Veteran indicated that he had not received any of his psychiatric medication over the past few months, and as a result, he had experienced increasing anxiety, panic attacks, and difficulty sleeping.  He also reported some short-term memory problems, and stated that he had moved to La Junta to "get away from people."  Results of the mental status evaluation reflected the Veteran's cooperative behavior, normal rate and tone in his speech, intrusive thoughts, mild depression, and increased anxiety.  The Veteran's sensorium was clear and oriented times three, and while he had short-term memory deficit, his insight and judgment were shown to be average.  He was diagnosed with anxiety disorder NOS, with increased panic attacks, and PTSD that is moderate in severity.  He was also assessed with having short-term memory problems.  

During a September 2012 VA treatment visit, the Veteran reported that he spent the long three day weekend at home, adding that he avoids interacting with people too often due to the fact that he becomes frustrated "and it never goes well."  The Veteran stated that he tries to spend time with his kids when they have time.  He further commented that his depression will never go away and he is just trying to deal with it.  At a February 2013 VA Mental health visit, the Veteran reported increasing irritability and requested more medication to help alleviate these symptoms.  It was noted that he would be placed on an SSRI.  Upon conducting a mental status evaluation of the Veteran, the treatment provider observed that the Veteran dressed normally and did not exhibit any bizarre features.  The Veteran's speech was normal in rate and tone, and while he had intrusive thoughts, he did not carry any current delusions or hallucinations.  In addition, the Veteran's affect was described as mildly depressed and with increased anxiety.  He was assigned a GAF score of 45.  

During a March 2014 VA treatment visit, the Veteran reported some level of improvement since being placed on an SSRI since his last visit.  However, he described increasing short-term memory loss.  The VA treatment provider noted that this may be due to statin, and recommended that the Veteran stop his statin for one to two weeks to see if his short-term memory improved.  Upon conducting a mental status evaluation of the Veteran, the treatment provider assessed him with moderate PTSD, anxiety disorder NOS (noting that he has episodic panic attacks), and short-term memory problems, which was believed to potentially be medication induced.  The Veteran had a GAF score of 45.  

During the December 2014 VA treatment visit, the Veteran stated that after undergoing the inpatient PTSD treatment program at the Denver VAMC several years prior, his PTSD symptoms had worsened.  He described his behavior following service, noting that he drank daily and did drugs, but stopped in 1988.  He added that he had been divorced twice, and believes himself to be hard to deal with.  Upon evaluating the Veteran, the treatment provider noted that the Veteran had a low risk of suicide and should continue receiving ongoing outpatient level of care.  

Initially, the Board observes that the record on appeal demonstrates that, in addition to the Veteran's service-connected PTSD with depressive disorder NOS, he has also been diagnosed with having anxiety disorder NOS.  When it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102 (2015); Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so).  

The Board finds that the Veteran's symptoms as recorded in the clinical evidence throughout the duration of the appeal more closely approximates the occupational and social impairment with deficiencies in most areas that is contemplated by a 70 percent rating.  Specifically, the Veteran is socially withdrawn and isolated, experiences occasional thoughts of suicide, ongoing depression, and chronic sleep impairment, and has exhibited hypervigilant and paranoid behavior, as exhibited by the fact that he routinely and compulsively checks his windows at night due to his fear that someone else is in the room with him.  As noted above, during the August 2011 hearing, the Veteran testified regarding his nightly rituals, which included checking the windows in each room, making sure that the drapes and curtains were drawn, and surveying the perimeter of the house through the windows to ensure his safety.  Although the Veteran's symptoms improved temporarily during his voluntary PTSD inpatient treatment, they worsened following his discharge, and he attributes this worsening to the lack of structure in his day-to-day activities, his inability to maintain sobriety, and the loss of his friend and mother, as well as demise of his relationship with his then-girlfriend.  In addition, the Veteran has continued to exhibit passive thoughts of suicide, noting on more than one occasion that he had suicidal thoughts but had no plan or intent to commit suicide so to spare his family the embarrassment.  Furthermore, the Veteran has consistently reported ongoing symptoms of depression, and has exhibited little interest in most activities, noting that he does not have any close friends, and the only hobbies he enjoys are gardening and cooking at home.  Indeed, the Veteran has stated on a number of occasions that he prefers to spend most of his day alone at his house, and avoids crowds or being around people due his increasing irritability, and the fact that he is easily annoyed or frustrated in social situations.  

Review of the letters submitted by the Veteran's sons provides a great deal of insight regarding his interpersonal relationships with his family members.  The Veteran was described as being physically and emotionally abusive towards his family.  He was also described as someone with an unpredictable, explosive and volatile temperament.  Based on the May 2012 examination report, it appears as though his relationship with his children was somewhat strained, and although he has established increasing contact with his sons, he had minimal contact with his daughter.  Also, letters submitted by the Veteran's co-workers reflect that despite his good work ethic, he started to lack the motivation and dedication he once had in the years prior to his retirement.  The Veteran was also described as argumentative, difficult to work with, and filled with anger.  Indeed, the May 2012 VA examiner noted that although the Veteran retained the cognitive and emotional capacity to complete work tasks, due to his PTSD and related depression he would work best in settings in which he had limited contact with the public and loose supervision secondary to his isolativeness, irritability, and avoidant behavior.  The examiner noted that although the Veteran was valued by his employer at his prior job, given his more recent tendency towards isolation with irritability, he would be better served to limit routine contact with his co-workers and with the public.  

The Board acknowledges that the VA examiners assigned the Veteran GAF scores ranging from 53 to 58 which reflect that the Veteran suffers from more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  The GAF scores are just one component of the Veteran's disability picture, and there is no set formula followed in assigning evaluations.  Rather, the Board considers the Veteran's entire disability picture, including GAF scores, when rendering its determination.  Under such circumstances, veterans with identical GAF scores may be assigned different evaluations based on each individual's symptomatology and level of functioning.  Furthermore, the Board need not accept a GAF score as determinative.  See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 492, 433 (1995) (it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others).  The majority of the Veteran's GAF scores that were assigned by those who provide the Veteran's regular treatment throughout the pendency of the appeal have ranged from 40 to 45.  Moreover, the Board finds that symptoms exhibited and reported by the Veteran are more revealing of the severity of the Veteran's psychiatric disability than the GAF scores.  Such characterizations in the record more closely approximate the scheduler criteria associated with a 70 percent evaluation for the Veteran's disability.  

The Board observes that a higher rating is not warranted because the competent evidence of record does not demonstrate that the Veteran's symptomatology more closely approximates a 100 percent evaluation or higher.  In this regard, the Board notes that the Veteran's medical records do not contain evidence that supports a finding that he has gross impairment in thought processes or communication, grossly inappropriate behavior, intermittent inability to perform activities of daily living, or disorientation as to time or place.  The Board acknowledges the May 2012 VA examination report says that the Veteran occasionally feels as though he sees a snake in the tree.  However, other than this notation, the Veteran's medical history is negative for any reports of visual or auditory hallucinations.   Indeed, the majority of the VA treatment records, are either negative or absent for any complaints or signs of auditory or visual hallucinations, and are therefore better reflective of the Veteran's symptomatology during this time period.  

Indeed, the record establishes that the Veteran had established contact with his sons after having been alienated from them for many years, and does enjoy activities such as gardening and cooking.  The record also demonstrates that the Veteran continues to perform his activities of daily living independently.  Furthermore, the Veteran has consistently maintained his personal appearance and hygiene to a socially acceptable level, without any indication of grossly inappropriate behavior and has been described as someone who is cooperative, polite and appropriately groomed with linear and goal-oriented thought processes with no evidence of circumstantiality or tangentiality.  These symptoms are not indicative of total social impairment.  Moreover, it appears that the Veteran remained employed on a full time basis until he was eligible for age based retirement in 2009.  In fact, the March 2008 records show the Veteran believe his symptoms increase when he does not work, and records dated after his retirement show he attributed a worsening of symptoms to a lack of daily structure.  While his difficulties at work are described above and are contemplated by the 70 percent rating, the records also show that he was considered successful enough by his employer to be given increased responsibilities and to have others placed under his supervision.  This does not demonstrate total occupational impairment. 

The overall picture for the period prior to April 24, 2015, based on the medical evidence of record corresponds more closely with the 70 percent disability evaluation.  Therefore, the Board finds that the criteria for a 100 percent schedular evaluation for the period prior to April 24, 2015, are not met, and a total schedular evaluation is not warranted.  

Resolving reasonable doubt in the Veteran's favor as to the severity of his service-connected psychiatric disability, the Board concludes that the criteria for a 70 percent evaluation are met throughout the claim period (for the period prior to April 24, 2015).  However, for the reasons described above, the criteria for a 100 percent schedular evaluation are not met.  In short, the preponderance of the evidence is against the claim for an evaluation in excess of 70 percent.  Since the evidence is not in equipoise, the provisions of 38 U.S.C.A. § 5107(b) regarding resolution of reasonable doubt do not provide a basis for an evaluation in excess of 70 percent.  

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or to the Director, Compensation Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  

In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The schedular evaluation in this case is not inadequate.  The scheduler criteria adequately describe the Veteran's symptoms for his PTSD.  As noted in Mauerhan, the symptoms listed in the rating criteria for psychiatric disabilities are only examples of the types of symptoms that would produce each level of impairment.  Thus, the Board has already considered all of the Veteran's PTSD symptoms in the evaluation of his disability whether or not they are listed in the criteria.  

Moreover, even if the scheduler criteria were to prove inadequate, there is no record of marked interference with employment due to his PTSD.  As noted, the Veteran was employed on a full time basis until he was eligible for retirement.  He is able to perform all activities of daily living.  The Veteran has been hospitalized on only one occasion during the period on appeal, which does not equate to frequent hospitalizations.  Accordingly, referral for consideration of an extra-schedular rating is not warranted. 


ORDER

For the period prior to April 24, 2015, an increased rating of 70 percent for the Veteran's service-connected PTSD with depressive disorder NOS is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

The Board notes that the Veteran filed a formal claim for a TDIU due to his service-connected disabilities in May 2015.  In addition to his service-connected PTSD with depressive disorder NOS, the Board notes that the Veteran is also currently service-connected for diabetes mellitus, type II (20 percent); peripheral neuropathy in the left lower extremity (10 percent); peripheral neuropathy in the right lower extremity (10 percent); and cataracts (0 percent). His current combined rating for these service-connected disabilities is 100 percent.  See 38 C.F.R. §§ 4.16(a), 4.25.  

The Board notes that the award of the 100 percent evaluation for the Veteran's PTSD on April 24, 2015 does not necessarily moot the issue of entitlement to a TDIU from that date.  

VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to SMC under 38 U.S.C.A § 1114.  See Bradley, 22 Vet. App. 280, 294 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim").  Indeed, as noted in Bradley, VA must consider a TDIU claim despite the existence of a schedular total rating and award SMC under 38 U.S.C.A. § 1114(s) if VA finds the separate disability supports a TDIU independent of the other 100 percent disability rating.  See Bradley, 22 Vet. App. 280, 294 (2008); see also DVA Sum. Op. Gen. Counsel Prec., 75 Fed. Reg. 11229 -04 (March 10, 2010) (withdrawing VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999) (the logic of Bradley suggests that, if a Veteran has a schedular total rating for a particular service-connected disability and subsequently claims TDIU for a separate disability, VA must consider the TDIU claim despite the existence of the schedular total rating and award SMC under section 1114(s) if VA finds the separate disability(ies) support a TDIU independent of the other 100 percent disability rating).  Thus, in the current case, even though the Veteran has a 100 percent rating for PTSD from April 24, 2015, VA must still consider whether or not his remaining disabilities would support a separate award of TDIU. 

For the period prior to April 24, 2015, the United States Court of Appeals for Veterans Claims (Court) has held that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the initial adjudication of a claim or as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  If the claimant or the record reasonably raises the question of whether the veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel of that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id at 455.  In light of the Veteran's claim, and his continued assertions that he cannot obtain employment as a result of his service-connected disabilities, a remand is necessary to schedule him for a VA examination to address this matter.

Accordingly, the case is REMANDED for the following action:

1. Issue to the Veteran a VCAA notification letter pertaining to the issue of entitlement to a TDIU.  

2. Then, schedule the Veteran for an appropriate VA examination to determine the effect of his service-connected disabilities [PTSD with depressive disorder NOS, diabetes mellitus type II, peripheral neuropathy of the right and left lower extremities, and cataracts] on his employability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to elicit from the Veteran, and record for clinical purposes, his full educational and employment history.  The examiner is then requested to review all pertinent records associated with the claims file, to include the more recent VA treatment records, and to conduct a physical evaluation of the Veteran.  Then; 

a) For the period prior to April 24, 2015, the examiner should comment on the combined effect of the service-connected disabilities on the Veteran's ability to engage in any type of full-time employment, including whether any form of 'light duty' or 'sedentary work' was possible and whether, in the examiner's opinion, these service-connected disabilities were of such severity as to result in an inability to obtain and to maintain employment.  If the examiner finds that the Veteran was employable, he or she should explain how the Veteran was capable of obtaining or maintaining any type of employment in light of any physical and psychiatric restrictions resulting from her service-connected disabilities. 

b) For the period from April 24, 2015, the examiner should state whether it is as likely as not that the Veteran's service connected disabilities exclusive of his PTSD would combine to render the Veteran unemployable.  

Clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

3. After the above development has been completed, review all the evidence of record and adjudicate the issue of entitlement to a TDIU for the entire period from September 29, 2006 to the present.  If this issue remains denied, provide the Veteran and representative with an SSOC.  An appropriate period of time should be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


